Order entered January 10, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01411-CV

 STANLEY V. GRAFF, INDEPENDENT EXECUTOR OF THE ESTATE OF ALVIN V.
                      GRAFF, DECEASED, Appellant

                                                 V.

   2920 PARK GROVE VENTURE, LTD., CAREY PLATT, AND CEC REALTY, INC,
                              Appellees

                           On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR-16-3905-2

                                             ORDER
       At our request, appellant has provided written verification he has requested the reporter’s

record and has paid the reporter’s fee. Accordingly, we ORDER court reporter Terri Etekochay

to file the record no later than January 30, 2017.

       We DIRECT the Clerk of the Court to send a copy of this order to Ms. Etekochay.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE